Shea, J.,
dissenting. I agree with the majority that there is a sufficient basis in the record to support the trial court’s finding of contempt. I disagree, however, with its conclusion that “there was no violation of the substance” of the following provision of Practice Book § 988 prescribing the procedure for a summary criminal contempt proceeding: “Prior to the adjudication of guilt the judicial authority shall inform the defendant of the.accusation against him and inquire as to whether he has any cause to show why he shoul,d not be adjudged guilty of contempt by presenting evidence of excusing or mitigating circumstances.”
The state concedes that this provision, which incorporates the basic constitutional requirements of notice and hearing contained in our federal and state constitutions, “was not followed literally.” Indeed, the record demonstrates that the trial court found the *377petitioner in contempt without any prior notice or opportunity to be heard before that finding was made on November 10, 1988.
The majority attempts to justify this oversight of the trial court by relying upon the proceedings of November 15,1988, when the petitioner was given an opportunity to try to persuade the judge to reverse the finding of contempt that he had previously made. The majority does not explain how this proceeding can be deemed to cure the deficiency in the earlier proceeding when the contempt finding was made. Anyone familiar with human nature must recognize the herculean task imposed upon a litigant seeking reversal from the same trier of a finding of fact that has been publicly announced. Such a belated opportunity to be heard is not the equivalent of the notice and hearing prior to any adjudication of guilt that § 988 prescribes.
The evident purpose of the rule is to bar any adjudication of summary criminal contempt without prior notice that the offending person may be held in contempt and without allowing him to present “excusing or mitigating circumstances.” Since we have the rule, the trial judge should have followed it or, as an alternative, should have referred the matter for prosecution under Practice Book §§991 and 9921 as a nonsummary criminal contempt before another judge.
Accordingly, I dissent.

 “[Practice Book] Sec. 991.--nature of proceedings
“A criminal contempt not adjudicated under Sec. 987 shall be prosecuted by means of an information. The judicial authority may, either upon his own order or upon the request of the prosecuting authority, issue an arrest warrant for the accused. The case shall proceed as any other criminal prosecution under these rules and the General Statutes.”
“[Practice Book] Sec. 992.--disqualification of judicial AUTHORITY
“The trial and all related proceedings on which the contempt charges are based shall be heard by a judicial authority other than the trial judge or the judicial authority who had issued the order which was later disobeyed.”